Title: John Quincy Adams to Abigail Adams 2d, 19 September 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N: 10
      Braintree September 19th. 1785
     
     I have been in a manner cheated out of this day by the library; for in looking over the books, and sometimes dipping into one, the fleeting hours (as the poets say) have disappeared; and night in her sable chariot, has performed a considerable part of her course. Your Uncle, went this morning to Boston, as he regularly does, and Mr. Tyler, has been very closely engaged all day.
     
     
      Tuesday 20th
     
     In the afternoon I went over, with both our Cousins, to pay a visit to aunt Tufts, who has been dangerously ill, but is now in a fair way of recovering. She ask’d abundance of Questions about you, and I felt no small pleasure in answering them. By the way, do you know that Lucy Jones, has an admirer, whose passion seems to outstrip every thing, that Romance can produce; absolutely an Orlando furiosos. The son of Mr. Haslet, was suddenly (and to be sure violently) smitten with her charms: he did not, sit like patience, on a marble monument: smiling at grief. But called the Earth; the Sun, moon, Stars, and every other planet, to witness, that she was the fairest, noblest, sweetest, most beauteous damsel, that was ever beheld by mortal eyes. In short he was nearly raving. And it has been thought necessary, to keep him, out of her sight, that he might not have a relapse, which would be very disagreeable. While we were gone, Mr. Nash, and Miss Lucy Apthorp, were at your Aunts. And who is Mr. Nash, perhaps you will say. He is the 2d. lieutenant on board his Majesty’s ship, Mercury, and was bearer, of some infamous letters to the governor, which you will see in the Papers, (this however is nothing to his disadvantage). While the ship was in Boston harbour, he formed an Acquaintance with Mr. Apthorp’s family, and is now returned here on Purpose, to take the Lady. Her father is highly gratified with the honour of such a Son in Law, and I am told, Miss Lucy said it was should be just as Pappa pleased. So you see, she has at least been taught the obedience, with regard to marriage; which her illustrious birth requires. In all this transaction, there appears only one favourable Circumstance for her in the Eyes of the world; the gentleman, bears a respectable, and an amiable Character. I am sure she will need such an one, for I fear many trying scenes await her. They are to be married next Saturday.
     
     
      Thursday 22d. 
      Boston
     
     I was all day yesterday, packing up my trunk, and preparing every thing to send to Haverhill. This morning I forwarded them here, and wish’d to come myself, to see them put into the stage, that goes to-morrow. But we had an Invitation from Madam Quincy, to dine with her to day, and after a long deliberation upon the matter, I concluded to wait on her. Your Cousins went in a Chaise. Mr. Tyler and I march’d it. We were too late, and as is usual, excuses were made on both sides, though there was no necessity for them on either. Parson Wibird was there: this was the first time, I had seen him, out of the meeting house. Well! you have been in Russia; how do you like the Ladies there? As soon as I had answered he enquired about the French, Spanish, and Dutch and in short of the Ladies in every part of Europe I had seen. At length I said to him, You seem, Sir, to enquire of nothing, any where but the Ladies. Why; to be sure says he, I always make it a Rule, to enquire for the best things, first: and then laugh’d heartily. He was very merry, and now and then paid a Compliment, but as often let fall a Sarcasm, on the fair sex, which is always the way with an old batchelor. Soon after dinner we left them, (I mean Mr. Tyler and myself) and, proceeded this way. We stopped in at Genl. Warren’s. Mrs. Otis was there: looked solemn; but you know she has a vast deal of aequinimity. Mrs. Warren has not enjoy’d for a considerable time past, good health, and looks quite unwell now. When I got here between 6 and 7 this Evening (for it commonly takes me, an whole day, to get from Braintree, to Boston) I was told the post would not go to-morrow, as Mr. Peabody, has broke his Carriage. So I have concluded to send them by a Vessel, which is to sail in the beginning of next week; and I shall go with him next week.
     I have been playing Cards, this Evening for the first Time since I arrived: it is not the most agreeable way of spending time, to me: you may remember I was not so fond of it before I left you, as in the beginning of the Winter; and my aversion has rather increased than otherwise. I shall not lose much time, very soon I imagine with them.
     
     
      23d
     
     I was introduced this forenoon, to three gentlemen in the Profession of the Law. Mr. Lincoln, Mr. Gardiner, and Mr. Hughes. The second of these gentlemen pronounced the Oration, upon Independence day. You may have seen the performance. It is one of the most curious thing of the Kind, that I have seen, for a long Time. He has a particular attachment to blank verse, for the whole work if divided into ten syllable lines, would form quite a swelling Poem. Mr. H you are perhaps acquainted with. He is said to be a little Sarcastic, and in a miserable farce, called Sans-souci, from a Club, who made last winter a great deal of noise, and that went by that name, he is represented under the Character, of Jemmy Satirist.
     I dined with Mr. Toscan, and after dinner went with him to pay my Respects to the Governor, but he was engaged in business; I then paid a visit to Mr. Russel, and saw there, Mr. Seaver, who arrived yesterday, from Russia. Quite a smart young man; and I fancy a traveller. Mrs. Russel desired I would present you her Compliments; and said she had been disappointed, in not receiving, any Letters from you, since you left America. I told her I had always thought, you had written her twice at least, but she said she had not received a line. Mrs. Vaughan, and her daughters were there, but I did not know who they were, untill after we came away Mr. Toscan told me. From thence we went and drank tea with Mr. Tudor. There was a large Company, but of persons I was not acquainted with. Mr. and Mrs. T, were very Polite, as usual you know. He desired I would make his house, as much my home, as he had formerly my father’s. How much that was I do not recollect; we had a sort of a Concert, a young french Gentleman was present, who is exceeding fond of music; and quite a virtuose. He sung and play’d on several instruments. From thence I went and pass’d the evening and supp’d, at Mr. B. Austin’s: who was married in the Summer; his Lady’s name I don’t know. Mr. Ben: Cutler Mr. James Lovel, Mr. Hughes, Mr. L. Austin, and Mr. Tyler, form’d the Company. Mr. Cutler, is a very handsome man, and is fully Sensible of it. Somewhat affected; which is not uncommon, in a person celebrated for personal advantages, especially a Man. Mr. Lovel, is perhaps somewhat in the same predicament, though with less Reason. Mr. Hughes told us a few stories, and discovered a little of the disposition, I have already mentioned. He is short sighted: and when he looks steadily at anything, there is always a contraction about the eyes, that is quite laughable. Mrs. Austin, is not handsome, rather otherwise, genteel, talks but Little. The evening was agreeably spent except, that we play’d Cards: we must endeavour in matters of little Consequence, to conform, to the customs of the world, enough to preserve us from the reproach of singularity.
     
     
      24th. Saturday
     
     Mr. Nash, and Miss Apthorp were married in the morning, at the Chapel. There was a large Crowd present; for you know marriages in a Church, are a great Rarity here. I never saw upon any stage, more strikingly express’d, the different passions that are excited in different breasts by the same Event. Here indeed it was real, and the expression was consequently not so deep, but more affecting. The old man, held up his head; look’d as happy, and as exalted, as he could if he was created peer of G. Britain: very differently from what he did upon a former occasion of the same kind; and in the general opinion he was equally wrong, both times. The mother was exceedingly dejected; I feared she would faint. She leaned against a pew, and hung down her head. I pity’d her, very much. The bridegroom was dress’d plainly in his uniform, and his Countenance display’d a proper mixture of joy, and solemnity. The bride was in a dark colour’d lutestring, her hair very elegantly dress’d: she looked like a victim led to the altar, and trembled, like one in an ague fit. And now the matter is over, and there is no going back: but indeed I have great doubts as to the happiness of this match. Can an acquaintance of less than three months, give any two persons sufficient insight, into each others Characters, to assure them, that they may trust to each other their happiness for life? Can a lieutenant of a Man of War, with little, or no private fortune, (as the case is here I am told) maintain a family as handsomely, as this Lady expects? Can a young Lady, who leaves every friend and every Connection she has in the world, never to see them more, and goes into a Country, where every body will be a stranger to her, be happy? If these three Questions can be affirmitively answered, Mrs. Nash bids as fair for happiness, as any body I know. Excuse me my Sister, if I thus run on in the Sentimental way, which was in some measure excluded from our agreement, but it comes upon me sometimes unawares, and I often write on a long time before I remember the engagements.
     I intended to have gone this evening as far as Milton, and spent the day there to-morrow, but it began to storm about noon, and rained so hard in the Evening, that I was obliged to stay in Town; I went with Mr. Tyler, and spent the Evening at Mr. Gore’s. Mrs. Gore is a very sociable little woman, comely; not handsome. Mr. Gore told us some anecdotes concerning a Mr. le Washington, who arrived in one of the last Vessels from England. This man, is either a very great knave, or is wanting in Common Sense. With a settled serious Countenance, he tells the most extravagant Stories I ever heard of; People here stare at him, and wonder at his Proficiency in the art of fiction. But if he supposes he excites their Admiration, he is exceedingly mistaken. For I know of no People, disposed more to doubt a traveller’s Veracity, than my Countrymen, and I am sometimes afraid to tell real facts, lest I should, gain the Reputation of dealing in fiction too.
     
     
      Sunday 25th. 
      Braintree
     
     As the storm continued as violent as ever, in the morning, I staid in Boston; and went to Church at the Chapel. Parson Freeman, preach’d a very short Sermon, as he always does. He has adopted the anti trinitarian System, and makes use of a new form of Prayer. Many People have followed this new innovation, and I don’t see, but there are as many Contests upon religious Points, as in any other-part of the world, although it is not carried to so great lengths. Mankind, will forever dispute whether the egg shall be broke, at the great or at the small end.
     After Church, as the Storm had in a great measure abated, I left town and came here. It was about meeting time; when I got to the meeting house so I stopp’d in, and heard our Parson, whose manner of speaking is as familiar to me, as if I had heard him every Sunday since I went from America.
     Genl. Palmer and his Lady where here, about an hour, after meeting was over.
      
     
      Monday 26th
     
     Your Aunt and I, are quite alone, as Uncle went this morning to Boston. Mr. Tyler is there too, and our two Cousins who went last week to see Lucy Apthorp married, and will remain in Boston till Betsey goes to Haverhill, which is to be next Friday, with me. She is going to spend two or three months there, with Peggy White, and to learn to play on the harpsichord.
     This afternoon I went down to our house, and stay’d there two or three hours. There is something to me, awful in the look of it now. All within is gloomy, and sad, and when it will look more pleasant—oh! I must not think of that. I very much fear, it will be yet a long, long time before, I shall see you again. I dare not tell our friends here, my real thoughts on the Subject.
     
     
      Tuesday 27th
     
     Mr. Apthorp, came this morning from Boston: but return’d in the afternoon; all the family are there, and will spend all this week there. He had invited me, and I had promised to go and see him, so I took this forenoon. He was very glad to see me; ask’d me what passage, I had &c, and soon came, to the Question, of which I complained in my last Letter to you; what part of Europe, did I like best? I told him, I had been most in France, and that might be the Reason, that I was most pleased with it.—Why yes; he believed that France, and the French, were really better than they had been represented. They were certainly a great Nation; and had many good Qualities: but they were not sincere: they would make great Professions; without any meaning. Don’t you think now said he, that the genuine English plain heartedness, and real Benevolence, though not accompanied with so many exteriors of Complaisance, are much more noble and manly. I could not answer in a negative way decently, and I could not, with propriety in the affirmative so I turn’d it off as I could. But what is your Opinion of England. Do you not admire that Country very much? I thought the best would be, to let him have his own Way, and I agreed with him, as far as I could. Upon other subjects I thought he spoke sensibly, but whenever he came upon the Topic of England; his gratitude, and fondness absorbed every other sentiment.
     In the afternoon, I took a walk down with Mr. Tyler, and drank tea at uncle Quincy’s: I have every day Reason to say more and more, it is not good, that the man, should be alone. A single life in this Country, cannot I think be an happy life. But do not you be afraid my Sister, that I shall be so fond of a connected life, as to have too soon any desire, to enter, in it myself. I well know that Study for years and years to come, is to be my only mistress, and my only Courtship that of the Muses. These sentiments, which my Parents, and dearest friends, have always, inculcated in me, and which my own Reason, and Inclination confirm, will, I have no doubt be lasting. To-morrow I leave Braintree finally for this Winter: and indeed probably I shall not come here again, before next Commencement; for I suppose I shall go directly from Haverhill to Cambridge, in the Spring.
     
     
      Wednesday 28th.
      Cambridge
     
     I left Braintree between 9 and 10 o’clock this morning, and got to Boston a little before one. I met on the exchange, Dr. Waterhouse, who has been at Providence these 6 weeks, delivering lectures upon natural Philosophy. He did not know me at first, and I was obliged to introduce myself to him. As soon as he found me out, he was as sociable as ever. I spent part of the afternoon with him. This Evening, I came here, and shall stay here till to-morrow afternoon, with our brother, Who is well contented, with his Situation here, and behaves in such a manner as has gained him the friendship of his Classmates, and given Satisfaction to his Tutor.
     
     
      Thursday 29th. 
      Boston
     
     In the morning I went and paid a Visit to Mr. Tracey, but he was not at home. Mr. Dana, (or to speak more properly, Judge Dana) is riding the Circuit, so that I could not visit him. At about noon I had a billet from Miss Eliza. Cranch, to inform me, that I must certainly be in town before dinner in order to go with Mr. Peabody to Haverhill. I was to go in a Chaise, and she could not go, because, another Lady, had engaged the remaining place. Off I posted immediately, and when I got here, I found the plan alter’d again. We are to go to-morrow morning at 7. o’clock. I have had nothing to do this afternoon but stroll about the Streets. Spent the Evening at Dr. Welch’s. Mr. W. Smith return’d from a Journey, last Evening. He has been gone ever since, I first arrived: I don’t hear much said about his being married. Perhaps his time is not yet come.
     
     Friday 30th. Haverhill
     Here I am at length and am now at my Journey’s end. At about 6? 8 this morning, I was placed by the side of a Mrs. Brewster? Webster, in a Chaise; I am not over froward in beginning Conversation, with a person, I am not acquainted with. We rode two or three miles without saying a word. At length I made some common place Observation, upon the weather: Yes Sir, No Sir, I think so, was every thing I could draw from her, so upon the whole, I thought I had as good be silent too, and we jogged on from 8 in the morning till 5 afternoon, without saying six words, on either side. I often regretted the Company of our Cousin, with whom I should have been all sociability.
     I found all our friends here well; send abundance of Compliments: and Aunt will write I suppose from Boston; where she is going, next Week. And now having brought you to Haverhill, and to the end of the month; I must for the present bid you adieu. Your affectionate brother
     
      J. Q. Adams
     
    